Citation Nr: 9924740	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  98-20 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1966 to 
February 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision from the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO) in which the veteran was denied  service connection for 
tinnitus as being not well grounded.


FINDINGS OF FACT

1.  The veteran was exposed to in-service noise trauma during 
combat in Vietnam.

2.  The veteran has presented competent evidence that he has 
tinnitus which may have resulted from noise exposure while in 
service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for tinnitus 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran underwent an enlistment examination in April 
1966, and the report of medical examination states that the 
veteran's ears, including auditory acuity, was normal.   In 
February 1969 service medical records show that the veteran 
was treated for an injury from hostile forces.  He sustained 
fragment wounds to the left arm just above the elbow from 
enemy mortars while in a defensive position.  The veteran had 
wound closure followed by a satisfactory convalescence.  

On July 18, 1969, the veteran injured the last finger of his 
left hand while firing an artillery mission and was referred 
for treatment.  The next day, on July 19, 1969, the veteran 
was examined for complaints of decreased auditory acuity.  
The veteran stated that he had been in the country [Vietnam] 
for 26 months.  The examiner provisionally diagnosed 
decreased acuity (auditory) and referred the veteran to a 
hospital in Da Nang for hearing evaluation.  The consultation 
report revealed that the external ears and tympanic membranes 
were with normal range.  The audio results were inconsistent, 
and the examiner was unable to tell the thresholds.  The 
veteran was advised to return to the clinic in six weeks.  
The record does not show a return visit from the veteran for 
hearing evaluation.  

The February 1970 medical separation examination showed that 
the veteran's ears were normal and hearing was normal by 
voice testing.  Audiological examination was not conducted.  
The veteran's Form DD214 shows that the veteran had a 
military occupational specialty in field artillery and that 
he received an honorable discharge and earned the Purple 
Heart Medal, National Defense Service Medal, Vietnamese 
Service Medal with 2 stars, the Vietnamese Campaign Medal 
with device, Combat Action Ribbon, Good Conduct Medal, and 
Vietnamese Cross of Gallantry with palm.  

The veteran applied for compensation for hearing loss and 
shrapnel wound to his left shoulder in June 1972.  He did not 
mention tinnitus on his application.  His application alleged 
that he was treated for a shrapnel wound to his left arm in 
February 1969 at the Navy Hospital, Cameron Bay, Vietnam; for 
hearing problems in November 1968; and for severe hearing 
problems at the Dispensary, Camp Pendleton, California from 
October to November 1969.  

The veteran was afforded an ears, nose and throat examination 
by the VA in March 1973.   The veteran's history was that he 
could hear conversation but could not understand it, that he 
had no ringing in either ear and gave no history of infection 
in either ear, and that he had been exposed to a lot of loud 
noise around artillery.  The physician found both external 
ears and canals free of abnormality.  Both eardrums were dull 
and thickened but there was no definite scarring or 
perforation or discharge.  The tuning fork test showed that 
the Weber did not lateralize, the Rinne was positive 
bilaterally, and the Schwabach was decreased.  The veteran 
underwent audiometric examination for air conduction, bone 
conduction, and speech audiometry.  

The summary report of audiological examination showed:  




HERTZ



250
500
1000
2000
4000
RIGHT
10
0
0
45
85
LEFT
10
10
5
65
90

The diagnosis was deafness, partial, perceptive type, 
bilateral.  

The RO's April 1973 rating decision granted service 
connection for shell fragment wounds to the left arm and for 
hearing loss.  The veteran was assigned a 10% rating for 
shell fragment wound, left upper arm with retained foreign 
body, and a noncompensable rating for defective hearing, 
perceptive type, bilateral.  

In April 1974, the veteran applied for an increased rating 
for hearing loss.  The record shows that the RO obtained the 
veteran's 1974 medical records from the Long Beach VA Medical 
Center (VAMC).  The March 1974 examination record shows that 
the veteran complained of hearing loss and was referred to an 
ears, nose, and throat (ENT) specialist.  The April 1974 ENT 
examination shows that the veteran complained of 5-6 years of 
progressive deafness in both ears, tinnitus, and no vertigo.  
The physician found the left tympanic membrane restricted and 
advised that the veteran undergo an audiometric examination.  
The veteran underwent the audiometric exam on April 10, 1974 
but, again, the examination report does not mention tinnitus.  
The April 24, 1974 ENT examination stated that the audio 
(sic) shows sloping loss in both ears, neurosensory 
essentially with some conductive component.  

In March 1998, for the first time, the veteran requested a 
rating decision on hearing loss with bilateral tinnitus due 
to the exposure to artillery fire while in the service.  He 
also requested an increase in rating for service-connected 
arm condition due to increased severity.  The veteran stated 
that he had been treated for hearing loss at the VAMC and was 
issued a set of hearing devices from the VAMC in Spokane, 
Washington.  

The record shows that the RO obtained the veteran's 1998 
medical records from the Spokane VAMC.  A July 1998 medical 
history of subjective complaints shows that the veteran 
stated that the last audio (sic) took place on October 1996 
and that he currently wore bilateral amplification and 
reported decrease in bilateral hearing acuity and tinnitus.  
The veteran had difficulty understanding conversation with 
and without a hearing aid.  He could not use the phone with 
hearing aids.  In describing the onset and progression of 
loss, the veteran claimed, "Onset [approximately] 1967 
during service in Vietnam with gradual progression since that 
time."  The veteran stated that tinnitus was in both ears 
but greater in the right ear.  He described high-pitched 
"squeaks" and "beeps" with onset during the past year.  
The veteran said that he could cope and, in describing his 
noise exposure, stated, "Military: exposed to heavy 
artillery during combat in Vietnam 2-1/2 [years]."  The 
veteran stated that his hearing aid was fair in effectiveness 
and that he had had no rehabilitation for speech reading or 
auditory training.  

The July 1998 audiological examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
75
100
105
LEFT
35
35
105
105
105

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 80 percent in the left ear.  
The otoscopic exam was within normal limits, and diagnostic 
and clinical tests showed sensorineural hearing loss.  The 
diagnosis was bilateral, extremely precipitous mild to 
profound sensorineural hearing loss at 1500 Hz and above, 
good word recognition bilaterally.  The physician recommended 
continued use of hearing aids and re-evaluation as needed.  

The August 1998 rating decision increased the rating to 10% 
for hearing loss bilateral, continued 10% rating for shell 
fragment wound, left upper arm with retained foreign body, 
and denied service connection for tinnitus as not well 
grounded. 

The veteran filed a November 1998 notice of disagreement.  He 
stated that he started complaining about bilateral tinnitus 
since his discharge from service [in 1970], especially to the 
various VAMC's he had visited.  He alleged that he had been 
assigned to two different artillery units while stationed in 
Vietnam.  He was an assistant gunner with a 105 Howitzer in 
his first unit.  He was an assistant gunner and section chief 
with a 155 Howitzer in his second unit.  The veteran claimed 
that the noises he was exposed to caused him a severe hearing 
loss and the constant ringing in both ears.  He alleged that 
he was in these artillery units during 1967/1968 and 1969.  
They were shooting missions all times of the day or night and 
on some occasions direct fire for attacks.  He claimed that 
most of the time they were to direct artillery fire in a 
hurry and he suffered acoustical trauma quite often when he 
was in Vietnam.  He alleged that he started complaining about 
the ringing in his ears at that time and was told there was 
nothing that could be done for him.  The veteran claimed that 
it [the ringing] had been getting progressively worse as time 
passed.  

The RO issued a statement of the case in November 1998, and 
the veteran perfected his appeal on the issue of entitlement 
to service connection for tinnitus.  The December 1998 appeal 
alleged that he was exposed to acoustical trauma while 
completing fire missions in an artillery battery and that his 
tinnitus started while he was assigned to various artillery 
units in Vietnam.  He claimed that he spent a total of 36 
months in the artillery in Vietnam and sometimes went 24 
hours at a time with some of his fire missions.  The veteran 
did not appeal the 10% rating for bilateral hearing loss or 
the 10% rating for the shrapnel wound to his left arm. 


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996).  

The regulations provide that satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted will be accepted as sufficient 
proof of service connection if the evidence is consistent 
with circumstances, conditions or hardships of such service 
even though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 
3.304(d).  


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has met this burden, the Board 
concludes that his claim of entitlement to service connection 
for tinnitus is well grounded.  

The evidence indicates that the veteran currently has 
tinnitus.  While the diagnosis has not been specifically 
noted in the diagnosis portion on the examinations, the 
history of tinnitus is noted in the narrative which is 
accepted by the examiner.  The record does not show an in-
service diagnosis of tinnitus.  However, the veteran has 
reported that he had tinnitus during service.  It is noted 
that the veteran served in combat in Vietnam because he was 
awarded a Combat Action Ribbon and a Purple Heart Medal for 
sustaining shrapnel wounds during hostile gunfire.  
Therefore, there is satisfactory evidence of inservice 
incurrence.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d).  

Moreover, the veteran has provided satisfactory lay evidence 
of exposure to acoustical trauma that is consistent with the 
circumstances, conditions, and hardships of combat.  The 
veteran's notice of disagreement stated that he was assigned 
to artillery units in Vietnam and that he suffered acoustical 
trauma quite often.  He alleged that he complained about his 
ears at that time and that it [the ringing] had been getting 
progressively worse as time passed.  The veteran separated 
from active duty in 1970, and in 1974, he told a VA examiner 
that he had 5-6 years of tinnitus in both ears.  The veteran 
complained of tinnitus since his discharge from service.  A 
July 1998 medical history shows that the veteran continued to 
complain of tinnitus and stated that it began in 1967 during 
service in Vietnam with gradual progression since that time.  
The physician noted specific noise exposure, "Military: 
exposed to heavy artillery during combat in Vietnam 2-1/2 
[years]."  The veteran's appeal alleged exposure to 
acoustical trauma over a period of 36 months while completing 
fire missions in an artillery battery.  The veteran stated 
that he sometimes went for 24 hours on these artillery 
missions.  The veteran's statements are probative because, 
although he is a lay person and not competent to render 
medical opinions or medical diagnoses regarding the etiology 
of disorders, he is competent to provide evidence of 
observable symptoms, such as ringing of the ears, that 
occurred during and after exposure to acoustical trauma, such 
as artillery fire.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  

With regard to the evidence of a nexus, it is noted that in 
July 1998, the VA examiner provided possible evidence a 
medical nexus between the veteran's current disability and 
service.  The examiner noted a chief complaint of tinnitus 
and recorded the veteran's hazardous noise exposure to heavy 
artillery during combat in Vietnam of 2-1/2 years.  While he 
did not specifically attribute the tinnitus to such exposure, 
the implication in recording the history in such fashion is 
that it is significant to the development of tinnitus.  

For the foregoing reasons, the Board concludes that the 
veteran's claim for service connection for tinnitus is 
plausible and capable of substantiation, and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  


ORDER

The veteran's claim for service connection for tinnitus is 
well grounded.  


REMAND

The Board now addresses the October 1996 audiological report, 
which is not in the record.  Pursuant to 
38 U.S.C.A. § 5103(a), if VA is placed on notice of the 
possible existence of information that would render the claim 
plausible, and therefore well grounded, VA has the duty to 
advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  However, such evidence must be identified with some 
degree of specificity; with an indication that the evidence 
exists and that it would well ground the claim.  See Carbino 
v. Gober, 10 Vet. App. 507, 510 (1997).  The Board finds that 
the reference to the October 1996 audiological examination 
triggers the application of 38 U.S.C.A. § 5103(a) because a 
conclusive diagnosis of tinnitus or a medical opinion 
providing a nexus between a current disability and an 
incident of service contained in such an audiological report 
would help to well ground his claim.  Carbino v. Gober, 
10 Vet. App. at 510.  

The appellant's service representative contends that VA has 
expanded its duty to assist because it is required to fully 
develop a claim before making a decision on claims that are 
not well-grounded.  The Court held that Manual M21-1 
provisions pertaining to the development of claims prior to a 
finding of well groundedness are interpretive, in that they 
do not relate to whether a benefit will be allowed or denied, 
nor do they impinge a benefit or right provided by statute or 
regulation.  Morton v. West, 96-517 (U.S. Vet. App. July 14, 
1999).  In any event, this issue is moot because the claim is 
well grounded, and the Court has held, under 38 U.S.C.A. 
§ 5107(a), that the VA has a duty to assist those appellants 
who have established well-grounded claims.  Epps v. Gober, 
126 F.3d 1464, 1469 (Fed. Cir. 1997).  

Once the appellant has established a well-grounded claim, the 
VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991). The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The claims folder does not contain the veteran's full post-
service medical records.  In particular, the record does not 
include the October 1996 audiological report referred to in 
the veteran's July 1998 medical history.  Therefore, the VA 
has a duty to assist the appellant in obtaining the medical 
records pertinent to his case.  

The Board further notes that the veteran has not been 
afforded a VA examination to determine conclusively whether 
he has a current disability of tinnitus which is the result 
of acoustic exposure during service.  

Therefore, pursuant to the VA's duty to assist the appellant 
in the development of facts pertinent to a well-grounded 
claim, the Board is deferring adjudication of the issue of 
entitlement to service connection for tinnitus pending a 
remand of the case to the RO for further development as 
follows:  

1.  The veteran should be requested to 
identify all health care providers who 
have examined him for hearing disorders 
since his discharge from service.  All 
records, which are not duplicative of 
evidence already received, should be 
obtained and associated with the claims 
file.  

2.  The RO should arrange for a VA 
examination of the veteran by an 
appropriate specialist to determine 
whether the veteran has a current 
disability of tinnitus.  Any further 
indicated special studies should be 
conducted.  The claims file and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated in 
this regard.  

It is essential that the examiner review 
the claims folder in its entirety.  The 
examiner should elicit a history from the 
veteran of noise exposure during service 
and since his release from service.  The 
examiner should also take specific note 
of the appellant's reported and 
documented medical history, including in-
service and post-service hearing 
disorders.  The examiner should then 
offer an opinion as to whether, based on 
the available evidence: a) the appellant 
currently has a disability of tinnitus; 
and b) whether it is as likely as not 
that any tinnitus presently found is 
related to an incident of service, 
including the veteran's combat exposure.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed. In particular, the RO should 
review the requested examination report 
and medical opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

After undertaking any development deemed essential in 
addition to that specified above, the RO should readjudicate 
the issue of service connection for tinnitus based on the 
entire evidence of record.  All pertinent law, regulations, 
and Court decisions should be considered, including 38 C.F.R. 
§ 3.303(b).  If the appellant's claim remains in a denied 
status, he and his representative should be provided with a 
supplemental statement of the case, which includes notice of 
any additional pertinent laws and regulations that were used, 
and a full discussion of action taken on the appellant's 
claim.  The RO's actions should follow the Court's 
instructions detailed in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The requisite time to respond should be allowed.

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the final outcome of 
this case, pending completion of the requested development.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  

 

